ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeals of -                                    )
                                                  )
  Tsay Professional Services, Inc.                ) ASBCA Nos. 62935-ADR, 63017-ADR
                                                  )
  Under Contract No. W9124J-16-C-0059             )

  APPEARANCE FOR THE APPELLANT:                      Bryant S. Banes, Esq.
                                                      Neel, Hooper & Banes, P.C.
                                                      Houston, TX

  APPEARANCES FOR THE GOVERNMENT:                    Scott N. Flesch, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Michael R. Tregle, Jr., JA
                                                      Trial Attorney

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeals are dismissed with prejudice.

         Dated: March 23, 2022



                                               KENNETH D. WOODROW
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62935-ADR, 63017-ADR, Appeals
of Tsay Professional Services, Inc., rendered in conformance with the Board’s Charter.

      Dated: March 23, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals